Citation Nr: 1740976	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for morbid obesity. 

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to an effective date earlier than November 6, 2004, for the grant of entitlement to service connection for GAD to include whether clear and unmistakable error (CUE) exists in a December 1969 denial of service connection.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) following December 2010 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In its June 2015 action, the Board noted that evidence of record suggests that the Veteran may be unable to work as a result of his service-connected disability, and therefore took jurisdiction over a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a TDIU; entitlement to an effective date prior to November 6, 2004, for the grant of entitlement to service connection for GAD to include whether CUE exists in a December 1969 decision; entitlement to service connection for heart disability; entitlement to service connection for obstructive sleep apnea; entitlement to service connection for COPD; and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for hypertension has been received since the final March 2005 decision that denied service connection for that disorder.

2.  Obesity is not a disease or injury for purposes of 38 U.S.C. § 1110 on a direct or secondary basis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016); VAOPGCPREC 1-2017 (January 6, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 117.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In this case, the RO denied the Veteran's claim for entitlement to service connection for hypertension initially in a March 2005 rating decision.  The RO noted that VA medical records reflecting treatment in October and November 2004 revealed evidence of hypertension controlled with medication.  The RO found that there was no evidence that hypertension had its onset in service or that his hypertension was related to an event or treatment in service and denied the claim.  The Veteran filed a notice of disagreement in May 2005, was provided with a statement of the case in January 2006, and perfected his appeal in March 2006.  He was provided with a supplemental statement of the case in December 2008.  In a June 2009 statement, the Veteran withdrew the appeal.  As such, the March 2005 rating decision became final.

Since the March 2005 rating decision became final, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran has contended that his hypertension is secondary to his heart disorder and his anxiety.  In addition, a June 2013 statement from a private cardiologist reflected his opinion that his conditions were impacted by secondary conditions on a daily basis.  The examiner further opined that the Veteran's anxiety disorder, PTSD, OSA and COPD caused stress and affected his cardiac conditions.  

The Board finds that this evidence is new because it was not before the adjudicator in March 2005.  The Board also finds that the new evidence is material because it triggers the duty to provide a VA examination as it is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  In addition, it raises the possibility that the Veteran's hypertension is secondary to his service-connected anxiety.  The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for hypertension.  Hence, the appeal to this extent is allowed.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has contended that his obesity is due to his service-connected psychiatric disability.  While the Veteran believes that his obesity is related to service or to a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of obesity is a matter not capable of lay observation, and requires medical expertise to determine. 

Regardless, in January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection underv38 U.S.C. §§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis or secondary basis.  The opinion further held that because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.

The precedent opinion recognized that several organizations, including the American Medical Association (AMA) and some Federal agencies, have stated that obesity is a disease, but noted these statements were made for a variety of purposes other than disability compensation.  It was noted that the AMA voted to recognize obesity as a disease to advance obesity treatment and prevention, and that the decision was contrary to the recommendation of the AMA's Council on Science and Public Health.  The precedent opinion noted that while organizations and agencies that classify obesity as a disease reasonably may do so for purposes of promoting understanding, prevention, and treatment of conditions that jeopardize a person's health, it does not necessarily follow that obesity must be considered a disease for purposes of Title 38, United States Code as a matter of law.  Rather, the question of whether obesity should be considered a disease involves exercise of the gap-filling authority vested in VA under 38 U.S.C. § 501, which may include consideration of factual and policy considerations, such as whether there is general consensus that obesity is a disease or continued divergence of opinion.  VAOPGCPREC 1-2017.

The General Counsel opinion concluded that VA's policy that obesity per se is not a disease for purposes of establishing entitlement to service connection under 38 U.S.C. §§ 1110 and 1131, is consistent with governing statutes and General Counsel precedential decisions, and supported by a number of scientific authorities.  Id.

The Board is bound by precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2016).  Thus, while the record shows that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Id.  Accordingly, as obesity or being overweight is not a disability for VA compensation purposes, the claim for service connection for obesity must be denied.  Brammer v. Brown, 3 Vet. App. 223 (1992). 

In reaching the above conclusions, the Board notes that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

ORDER

New and material evidence with respect to the claim of service connection for hypertension has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.

Service connection for obesity is denied.


REMAND

The Veteran has contended that his heart disorders are secondary to his service-connected psychiatric disorder.  In March 2013, a VA examiner opined that the Veteran's heart condition was not secondary to or aggravated by his service-connected anxiety disorder.  As the examiner did not provide a rationale for the opinion in the March 2013 examination report, an addendum opinion was requested to include a rationale.  In December 2015, the VA examiner provided an addendum, stating that the Veteran's heart condition was secondary to hypertension and that it was not aggravated or caused by service connected anxiety, since anxiety was not known to cause or aggravate congestive heart failure or arrhythmia.

The Board finds that this opinion is not adequate, for the following reasons.  First, the Board finds that the examiner did not provide a thorough rationale for her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The VA examiner did not address the June 2013 statement from the Veteran's private provider, reflecting his opinion that the Veteran's anxiety disorder, PTSD, OSA and COPD caused stress and affected his cardiac conditions.  As such, the Board finds that another VA examination should be provided to the Veteran to determine whether his service-connected anxiety disorder has caused or aggravated any of his heart conditions.  

In addition, as the Veteran's service-connected anxiety disorder has been shown to cause sleep disturbance, the Board finds that he should be provided a VA examination to determine whether his anxiety caused or aggravated his obstructive sleep apnea.  

The Veteran has contended that his chronic obstructive pulmonary disease (COPD) is secondary to his service-connected anxiety disorder.  While the evidence of record does not reflect that the Veteran's COPD is secondary to his service-connected anxiety, it may be affected by obstructive sleep apnea.  As such, the Board finds that this issue is intertwined with his claim for entitlement to service connection for obstructive sleep apnea.  Likewise, the issue of entitlement to TDIU is inextricably intertwined with the issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

In June 2015, the Board remanded the issue of entitlement to an effective date earlier than November 6, 2004, for the grant of entitlement to service connection for GAD to include whether CUE exists in a December 1969 denial of service connection in order for the RO to provide the Veteran with a statement of the case on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The record reflects that the Veteran had not yet been provided with a statement of the case on this issue.  As such, the issue is being remanded again in order for the RO to provide the Veteran with a statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any heart disorders, hypertension, and obstructive sleep apnea.  All indicated tests and studies should be conducted.
The claims file and this remand should be reviewed by the examiner in considering these claims.  

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disorders (however they may be diagnosed), hypertension, or obstructive sleep apnea are etiologically related to the Veteran's service-connected anxiety disorder.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Readjudicate these issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

3.  Furnish the Veteran an SOC regarding the claim for entitlement to an earlier effective date prior to November 6, 2004, for the grant of service connection for GAD to include whether clear and unmistakable error (CUE) exists in a December 1969 decision.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b). Only if the Veteran files a timely appeal should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


